                                                                                 Case 3:20-cv-04298-WHA Document 7 Filed 11/17/20 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                           IN THE UNITED STATES DISTRICT COURT

                                                                          9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11   ERIC JOHNSON,                                          No. C 20-4298 WHA (PR)
United States District Court




                                                                                             Petitioner,                             ORDER OF DISMISSAL
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                     (Docket Nos. 4, 5)
                                                                         14   SECRETARY,

                                                                         15                  Respondent.
                                                                                                                   /
                                                                         16
                                                                         17          Petitioner, a California prisoner proceeding pro se, filed this habeas case under 28

                                                                         18   U.S.C. § 2254. While incarcerated, petitioner has violated prison rules against indecent

                                                                         19   exposure on multiple occasions, and state authorities criminally prosecuted him and obtained

                                                                         20   convictions for such behavior. In 2012, petitioner filed a federal habeas petition challenging
                                                                              one of these convictions — from 2005. See Johnson v. Director, No. 12-6393 WHA (PR).
                                                                         21
                                                                              That federal petition was dismissed as untimely under the one-year limitations period
                                                                         22
                                                                              established by the Anti-terrorism and Effective Death Penalty Act (“AEDPA”) because there
                                                                         23
                                                                              was a four-year gap between the end of his direct appeals and the filing of his federal petition.
                                                                         24
                                                                              commencement of his collateral challenges to his conviction.
                                                                         25
                                                                                     In the instant petition, petitioner challenges a much older conviction for indecent
                                                                         26
                                                                              exposure, from 1993. For the same reasons that the prior federal petition challenging a more
                                                                         27
                                                                              recent state court conviction was untimely, the instant petition challenging an older conviction
                                                                         28
                                                                              is untimely. Specifically, the direct appeals from the conviction challenged herein ended in
                                                                                 Case 3:20-cv-04298-WHA Document 7 Filed 11/17/20 Page 2 of 2



                                                                          1   1994, 26 years before he filed the instant petition and 23 years after the expiration of the
                                                                          2   limitations period for federal petitions filed prior to AEDPA’s enactment in 1996. See
                                                                          3   Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (a prisoner with a state conviction
                                                                          4   finalized before April 24, 1996, therefore had until April 24, 1997, to file a federal habeas
                                                                          5   petition on time). And while petitioner did file habeas petitions in state court challenging the
                                                                          6   conviction he challenges here, he did not do so until 2019, more than 20 years after the
                                                                          7   limitations period had expired, and therefore they do not save the instant federal petition from
                                                                          8   being untimely. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (state habeas
                                                                          9   petition filed after AEDPA's statute of limitations ended cannot toll the limitations period).
                                                                         10          For the foregoing reasons, the instant petition is DISMISSED. The request to proceed in
                                                                         11   forma pauperis is GRANTED, in light of which the motions for a temporary restraining order
United States District Court
                               For the Northern District of California




                                                                         12   pertaining to trust fund documentation are DENIED as unnecessary. No certificate of
                                                                         13   appealability is warranted in this case because a reasonable jurist would not find the dismissal
                                                                         14   of this petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                                         15          The clerk shall enter judgment and close the file.
                                                                         16          IT IS SO ORDERED.
                                                                         17
                                                                              Dated: November      17   , 2020.
                                                                         18                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDG
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
